Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-24, 26-27, 30-33, 35-36, 39 are rejected under 35 USC 103 (a) as being unpatentable over Cereceres US 20080113646 in view of Kallqvist US 20070260691


storing a total data limit at the wireless communication device, the total data limit defining a maximum total amount of data permitted to be exchanged by the wireless communication via a first wireless network over a predefined time period (Cereceres: fig. 2-4, [0018-0033]);
tracking a current total amount of data exchanged by the wireless communication device over the first wireless network during the predetermined time period and prior to expiry of the predetermined time period (Cereceres: fig. 2-4, [0018-0033]);
receiving, during the predefined time period, command to send a message responsive to receiving the command comparing, at the wireless communication device, the current total amount with the total data limit to determine whether the current amount of data exchanged by the wireless communication device over the first wireless network during a predetermined time period has reached or passed the total data limit (Cereceres: fig. 2-4, [0018-0033]); and
 	if the current total amount of data that has been previously exchanged by the wireless communication device over the first wireless network during a predetermined time period has reached or passed the total data limit, (Cereceres: fig. 2-4, [0018-0033]). 
	Cereceres merely teaches the selecting an alternative network for use by the wireless communication device and sending the message using the selected alternative network
Kallqvist further teaches selecting an alternative network for use by the wireless communication device (Kallqvist: fig. 4, unit 78) in order to process advances to the second option and so on [0002].


22.  The method as in claim 21, wherein the first wireless network comprises a Wireless Local Area Network (WLAN) network (Kallqvist: fig. 4, unit 74)

23.  The method as in claim 21, wherein the first wireless network and the alternative network comprise at least two networks of the same technology network (Kallqvist: fig. 4, unit 74)

24.  The method as in claim 21, wherein the first wireless network and the alternative network are the same network (Kallqvist: fig. 4, unit 74)

25.  The method as in claim 21, further comprising tracking the amount of data exchanged by the wireless communication device over the first wireless network (Kallqvist: fig. 4, unit 76)

26.  The method as in claim 21, wherein the data limit is reset at a changing of a month (Cereceres: [0018])

27.    The method as in claim 21, wherein the data limit is specified in megabytes (Kallqvist: fig. 4, unit 74)

Kallqvist: fig. 4, unit 78)

 Regarding claims 30-34, 35-36, 39, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 21-28, where the difference used is a “wireless device” with a processor and a memory and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Arguments
 	Applicant's arguments filed on 12/29/20 have been fully considered but they are not persuasive.  

  
            Applicant Argument:
           According to amended claim 21, “storing a total data limit at the wireless communication device, the total data limit defining a maximum total amount of data permitted to be exchanged by the wireless communication device via a first wireless network over a predefined time period”
“tracking a current total amount of data exchanged by the wireless communication device over the first wireless network since a start of the predefined time period, and prior to expiry of the predetermined time period”
“if the current total amount of data exchanged by the wireless communication device over the first wireless network during the predefined time period has reached or passed the total data limit, selecting an alternative network for use by the wireless communication device”
“sending the message using the selected alternative network”. Such a distinction is not disclosed in prior arts.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 4, [0052-0056]) of Kallqvist, for example: FIG. 4, an exemplary dialog box 70 is illustrated. The dialog box 70 allows the user to set a variety of communication network rules. For example, at 72, the user is able to set a priority list 73 of networks that the mobile telephone 10 will use to transmit and/or receive E-mail messages. As shown in FIG. 4, the user may set a cellular network as the first priority and a LAN/WLAN network as the next priority. The priority list 73 may include as many networks as the mobile telephone 10 may communicate with. Another feature shown at 74 
[0053] At 76 the user is presented the ability to transmit/receive messages over a certain file size (e.g. 5 KB) via the LAN/WLAN. When this selection is made, the priority list 73 may be used for controlling which network the smaller messages are transmitted/received. Assuming the user has selected feature 76, if the E-mail message has not been sent within a predetermined time or at a time defined by the user, the user is provided an opportunity to transmit/receive the E-mail message through any available communication network (herein same as the storing a total data limit at the wireless communication device, the total data limit defining a maximum total amount of data permitted to be exchanged by the wireless communication device via a first wireless network over a predefined time period). 
[0054] At 80, the user may be prompted to decide prior to transmitting/receiving every E-mail message which communication network may be used. Alternatively, the user may be queried which communication network to be used for messages having a file size about a threshold file size. 
[0055] As shown in FIG. 4, the user has enabled (by placing an "X" in the box associated with the desired feature) the following functionality: E-mail messages should first be transmitted/received from the cellular network. If the cellular network is not available, the LAN/WLAN network should be used. If the file size associated with an E-mail message is larger than 5 KB, then the E-mail message should be transmitted/received from the LAN/WLAN network. If an E-mail message larger than 5 KB has not been transmitted/received within 12 hours, the E-mail message should be transmitted/received through any available communication network. (herein considered same as the storing a total data limit at the wireless communication device, the total data limit associated with a plurality of messages exchanged by the wireless communication via a first wireless network over a predefined time period; tracking a current total amount of data exchanged by the wireless communication device over the first wireless network since a start of the predefined time period, and prior to expiry of the predetermined time period; and if the current total amount of data exchanged by the wireless communication device over the first wireless network during the predefined time period has reached or passed the total data limit, selecting an alternative network for use by the wireless communication device and sending the message using the selected alternative network.
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.



Remark: 
            In addition, an interview could expedite the prosecution.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415